                                                                                1   LAGOMARSINO LAW
                                                                                    ANDRE M. LAGOMARSINO, ESQ.
                                                                                2   Nevada Bar No. 6711
                                                                                    3005 W. Horizon Ridge Pkwy., #241
                                                                                3   Henderson, Nevada 89052
                                                                                    Telephone: (702) 383-2864
                                                                                4   Facsimile: (702) 383-0065
                                                                                    AML@lagomarsinolaw.com
                                                                                5   Attorney for Plaintiffs
                                                                                    S.H. John Doe and A.O. Jane Doe
                                                                                6
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                7
                                                                                                                          DISTRICT OF NEVADA
                                                                                8
                                                                                    S.H. JOHN DOE, a minor child, by and through CASE NO.:             2:17-cv-02380-MMD-PAL
                                                                                9   his Natural Parent and Legal Guardian, A.O.
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                    JANE DOE, an Individual; A.O. JANE DOE,
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10   Individually;
LAGOMARSINO LAW




                                                                               11                        Plaintiffs,

                                                                               12                            v.                               [PROPOSED] ORDER GRANTING
                                                                                                                                             PLAINTIFFS’ EMERGENCY MOTION
                                                                               13   CLARK COUNTY, a political subdivision of the             TO EXTEND TIME FOR PLAINTIFFS’
                                                                                    State of Nevada; KEVIN BROWN, an                            COUNSEL TO FILE PROOF OF
                                                                               14   Individual; JULIANE HUGHES, an Individual;                  BLOCKED TRUST ACCOUNT
                                                                                    EAGLE QUEST OF NEVADA, INC., a Nevada                              (ECF NO. 86)
                                                                               15   Corporation; EAGLE QUEST, a Nevada
                                                                                    Domestic Corporation; IVAN RAY TIPPETTS,
                                                                               16   an Individual; LESLIE TIPPETTS, an Individual;
                                                                                    SHERA WILLIAMS, an Individual, TOMISHA
                                                                               17   HORN, an Individual;

                                                                               18                       Defendants.

                                                                               19
                                                                                                                                                 28




                                                                                            This matter came before the Court upon request of Plaintiff S.H. JOHN DOE, a minor child,
                                                                               20
                                                                                    by and through his Natural Parent and Legal Guardian, A.O. JANE DOE, by and through their
                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                                    counsel of record, ANDRE M. LAGOMARSINO, ESQ. of LAGOMARSINO LAW, pursuant to
                                                                               22
                                                                                    their Emergency Motion to Extend Time for Plaintiffs’ Counsel to File Proof of Blocked Trust
                                                                               23
                                                                                    Account, and the Court having fully considered the matter and being fully familiar with the pleadings
                                                                               24
                                                                                    and papers on file herein, the Court finds as follows:
                                                                               25

                                                                               26                                                  Page 1 of 2
                                                                               27
                                                                                1          Plaintiffs’ counsel shall have an additional thirty (30) days, up to and including March 3,

                                                                                2   2019, to file proof that a blocked account has been set up for Plaintiff S.H. JOHN DOE, and that

                                                                                3   settlement proceeds have been deposited.

                                                                                4          IT IS SO ORDERED.

                                                                                5
                                                                                                                               ___________________________________________
                                                                                6                                              UNITED STATES MAGISTRATE JUDGE

                                                                                7                                                      February 5, 2019
                                                                                                                               DATED: ______________________________

                                                                                8   Respectfully submitted by:

                                                                                9   LAGOMARSINO LAW
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10                                     2/4/19 .
LAGOMARSINO LAW




                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                               11   3005 W. Horizon Ridge Pkwy., #241
                                                                                    Henderson, Nevada 89052
                                                                               12   Telephone: (702) 383-2864
                                                                                    Facsimile: (702) 383-0065
                                                                               13   AML@lagomarsinolaw.com
                                                                                    Attorney for Plaintiffs
                                                                               14   S.H. John Doe and A.O. Jane Doe

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19
                                                                                                                                              28




                                                                               20

                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26                                              Page 2 of 2
                                                                               27
